Citation Nr: 9924337	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-06 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision of the VA Medical 
Center (VAMC) located in Richmond, Virginia at which time it 
was determined that the private medical treatment provided at 
the Augusta Medical Center (Augusta) in Fishersville, 
Virginia on September 23, 1997 was not pre-authorized, and 
that the payment or reimbursement of the cost of those 
services was not warranted because the treatment received was 
not rendered in a medical emergency.  


FINDINGS OF FACT

1.  The veteran incurred private medical expenses on 
September 23, 1997, for treatment of a right rhomboid muscle 
spasm.

2.  At the time of the treatment in question, service 
connection was been in effect for several conditions, 
including disabilities of the cervical spine, left shoulder, 
neck, and the thoracic spine, and the veteran in receipt of a 
total disability rating.

3.  Payment or reimbursement of the costs of the private 
medical care provided in September 1997 was not authorized 
prior to the receipt of that treatment.

4.  The private medical care provided in September 1997 was 
not emergent and a VA facility was feasibly available for 
such care.



CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred in September 1997, 
reimbursement for such expenses is not warranted.  
38 U.S.C.A. §§ 1703, 1710 (West 1991); 38 C.F.R. §§ 17.52, 
17.54 (1998).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in September 1997 have not been met 
and upon this basis, the veteran has not submitted a claim 
upon which relief may be granted.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. §§ 17.52, 17.120 (1998); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends VA should be responsible for payment of 
the private medical expenses which he incurred on September 
23, 1997.  Essentially he argues that prior authorization for 
the private medical treatment was obtained by virtue of a fee 
basis medical arrangement which the VA had approved; or that 
in the alternative, payment of unauthorized medical expenses 
is warranted.

For the sake of clarity, the Board will initially dispose of 
a preliminary question of its jurisdiction.  The factual 
background behind this appeal will then be reviewed.  The 
Board will then analyze the case and render a decision.

Preliminary Matter -- Jurisdiction of the Board

The Board observes that in Meakin v. West, 11, Vet. App. 183 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a determination relative to a 
claimant's eligibility to fee basis outpatient medical care 
was a matter within the Board's jurisdiction. 

Factual Background

At the time that the private medical treatment at issue was 
furnished, service connection was in effect for several 
conditions including disabilities of the cervical spine, left 
shoulder, the right neck, and the thoracic spine.  In 
addition, the veteran was in receipt of a total disability 
rating as a result of his service-connected disabilities. 

In October 1997, the VAMC received invoices from Augusta in 
conjunction with private medical care furnished to the 
veteran on September 23, 1997.  The records revealed that the 
veteran was seen in the emergency room due to complaints of 
pain since the previous day, and it was noted that the 
veteran had been raking leaves.  A diagnosis of muscle spasm 
of the right rhomboid muscle was made.  

In December 1997, the veteran was informed of the denial of 
payment by the VA for the treatment received at Augusta in 
September 1997.  It was explained that the treatment had not 
been rendered for an emergent medical condition and it was 
noted that VA facilities were feasibly available.  The claim 
was re-reviewed by the VAMC in February 1998, at which time 
the September 1997 was confirmed.  

The veteran provided testimony at a hearing held at the RO in 
June 1999.  He testified that he had been receiving fee-basis 
medical care which had been authorized by the VA since 1987.  
He indicated that he had never been denied fee-basis care for 
anything and that he received most of his treatment from a 
fee-basis physician.  He indicated that when he received the 
private medical treatment in September 1997, he showed his 
fee-basis card and indicated that he was a veteran.  The 
veteran indicated that he was having pain and thought it was 
related to a service connected disability.  He stated that 
having sought the September 1997 medical treatment, he did 
not contact the VA because for the previous 10 years he had 
received fee basis treatment and had never had to contact 
them, indicating that they had always paid.  The veteran 
indicated that on a scale from 1-5 the pain was a 3 1/2 and he 
indicated that he did not drive himself to the hospital in 
September 1997, because he could barely lift his arm.  The 
veteran also testified that Augusta was approximately 10 
miles away from his residence and that the nearest VAMC was 
90 miles away.  The veteran indicated that he had been 
treated at Augusta before with his fee-basis card and had 
never experienced any problems with payment.  

Analysis

In this case, there are two theories of entitlement which 
must be addressed: whether the services for which payment is 
sought were authorized by VA, and, if there was no such 
authorization, whether the appellant is eligible for payment 
or reimbursement for services not previously authorized under 
the provisions of 38 U.S.C.A. § 1728.  See Hennessey v. 
Brown, 7 Vet. App. 143, 148 (1994).

I.  Whether Payment of Private Medical Expenses was 
Previously Authorized

Initially, the Board must make a factual determination as to 
whether the VA gave prior authorization for the non-VA 
medical care under 38 U.S.C.A. § 1703(a) (West 1991) and 38 
C.F.R. §§ 17.52, 17.53 (1998).

Pertinent Law and Regulations

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  However, 
authorization by VA for such care must be obtained in 
advance.  See 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.54 
(1998) [formerly §§ 17.50(b) and 17.50(d)].

First, pursuant to 38 U.S.C.A. § 1703(a), when VA facilities 
"are not capable of furnishing the care or services 
required, the Secretary, as authorized in 38 U.S.C.A. § 1710, 
may contract" with non-VA facilities in order to furnish 
certain care including : [h]ospital care or medical services 
for the treatment of medical emergencies which pose a serious 
threat to the life or health of a veteran receiving medical 
services in a [VA] facility . . . until such time following 
the furnishing of care in the non-[VA] facility as the 
veteran can be safely transferred to a [VA] facility.  38 
U.S.C. § 1703(a)(3) (West 1991 & Supp. 1997); 38 C.F.R. § 
17.52 (1997) (formerly 38 C.F.R. § 17.50b).  The admission of 
a veteran to a non-VA hospital at the expense of VA must be 
authorized in advance. 38 C.F.R. § 17.54 (1997) (formerly 38 
C.F.R. § 17.50d).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care.").

Second, a "second avenue for potential relief for a veteran 
entitled to VA care forced to obtain treatment at a non-VA 
facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'"  Malone, 10 Vet. App. at 541, quoting 38 U.S.C. 
§ 1728(a) (emphasis added).  In any case where reimbursement 
would be in order for the veteran under section 1728(a), 
"the Secretary may, in lieu of reimbursing such veteran, 
make payment of the reasonable value of care or services 
directly . . . to the hospital or other health facility 
furnishing the care or services.  38 U.S.C.A. § 1728(b) (West 
1991).

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  3 8U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (1997) (formerly 17.80). 

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995); Hayes, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

Analysis

The record reflects that on September 23, 1997, the veteran 
was seen in the emergency room at Augusta due to pain which 
was diagnosed as a right rhomboid muscle spasm.  The veteran 
was not kept overnight.  This emergency room treatment was 
not previously authorized by VA.

In this case, the veteran sought private treatment on 
September 1997 which he believed was authorized by virtue of 
the issuance of a fee-basis card by VA.  He indicated and the 
evidence showed that he did not receive prior or subsequent 
authorization for that treatment.  However, the veteran has 
also testified that prior to September 1997 he had received 
medical treatment at Augusta for which he did not receive 
prior authorization by the VA and that this treatment was 
covered by VA.

Although not specifically stated, the Board reads the 
veteran's contentions as implying that he had received what 
amounted to blanket authorization from VA to obtain private 
medical treatment when he needed it.  Even if such was the 
veteran's impression, the law requires that that pre-
authorization for private treatment must specifically be 
obtained from VA.  The veteran did testify that in other 
instances he had received private medical treatment from 
Augusta which was paid for by VA without prior authorization 
and without question by virtue of his using a fee-basis card.  
The Board has no reason to doubt the veteran's testimony.  
However, in light of the applicable VA regulations, the Board 
cannot construe the apparent "authorization" of medical 
treatment in earlier instances as equating to a general VA 
authorization for subsequent medical treatment solely by 
virtue of the fact that the veteran was using a fee-basis 
card.

In this case, neither the veteran nor Augusta have asserted 
that authorization for payment of the treatment received was 
obtained prior to such being rendered.  The law requires that 
specific formalities must be complied with in order to obtain 
prior authorization for medical treatment and those 
formalities were not complied with here.  See 38 C.F.R. §§ 
17.52, 17.54.  In this case, prior authorization from VA was 
not obtained for the medical treatment at issue.  
Consequently, the veteran may recover the expenses associated 
with the medical treatment at issue only if he qualifies for 
payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 (West 1991) and 
38 C.F.R. § 17.120 (formerly § 17.80) (1998).

II.  Payment of Unauthorized Medical Expenses

Since the Board has concluded that specific prior 
authorization was not given for treatment at issue, the claim 
must also be analyzed under the legal authority governing 
payment of unauthorized medical expenses.  The threshold 
question to be answered under this theory is whether the 
veteran has presented a claim upon which relief can be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
he has not done so, his appeal must as a matter of law, be 
denied.

Pertinent Law and Regulations

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) a nonservice-connected disability 
associated with and held to be a veteran who has a total 
disability permanent in nature resulting from a service- 
connected disability; (b) that a medical emergency existed 
and delay would have been hazardous to life or health; and 
(c) that no VA or other Federal facilities were feasibly 
available and an attempt to use them before hand or obtain 
prior VA authorization for the services required would not 
have reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120 (1998) [formerly 38 C.F.R. § 17.80].

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993).

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (1998).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1998).

Analysis

In this case, inasmuch as the veteran was service connected 
for several conditions affecting the spine, neck and shoulder 
at the time that the private medical treatment at issue was 
furnished, and since the veteran did receive treatment for 
muscle spasms of the right rhomboid muscle, it is determined 
that treatment was provided for or adjunct to an adjudicated 
service connected disability.

With respect the second requirement, a medical emergency has 
been defined as "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  See 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  Further, by 
regulation, there must be a medical emergency of such nature 
that delay would have been hazardous to life or health. 38 
C.F.R. § 17.120(b) (1998).

In this case, the veteran received emergency room treatment 
for a condition diagnosed as a right rhomboid muscle spasm.  
The veteran testified that this condition was painful and 
that he believed that it was related to a service-connected 
disability.  The September 23, 1997 medical records from 
Augusta indicated that the veteran had been experiencing pain 
since the previous day. 

The requirement of a medical emergency does not appear to be 
supported by the clinical evidence, as there is no evidence 
of an emergency situation such that a delay would have been 
hazardous to life or health.  There is no indication that the 
unauthorized medical treatment which was rendered on 
September 23, 1997 constituted a medical emergency as defined 
under 38 C.F.R. § 17.120. Accordingly, the Board finds that a 
medical emergency was not shown in this case.

Furthermore, in this case the MAS had determined that a VA 
facility was feasibly available for care.  The record does 
not otherwise reflect that factors including the urgency of 
the veteran's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required made 
it necessary or economically advisable to use private 
facilities.  The veteran did indicate that the VA facility 
was 90 miles away.  However, neither the nature of the 
veteran's medical condition, or the urgency and nature of 
treatment required reflects that a VA facility was not 
feasibly available.

Moreover, as discussed above, even if it were determined that 
a VA facility was not feasibly available, the veteran would 
not have met the second criteria, a showing of a medical 
emergency.  As previously indicated, failure to satisfy any 
one of the three criteria listed above precludes VA from 
paying unauthorized medical expenses incurred at a private 
hospital.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993).  
Accordingly, the claim must be denied.


Conclusion

In conclusion, entitlement to payment of private medical 
expenses incurred on September 23, 1997 is denied because 
prior authorization for such treatment was not given and 
because the appellant does not meet legal criteria requisite 
for payment of unauthorized private medical expenses.

The Board is aware that this outcome seems to be somewhat 
harsh for this veteran.  However, a reading of the law, 
regulations and court decisions leads to the conclusion that 
he is not entitled to payment or reimbursement for the 
private medical expenses incurred.  To some extent, it 
appears that the veteran is raising what amounts to a theory 
of relief couched in equity.  However, the Board is bound by 
the law in such matters and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).


ORDER

The claim for payment of unauthorized medical expenses 
incurred on September 23, 1997 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

